DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 9/15/2022 is acknowledged.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/2022.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification there appears to be inconsistencies with the units used to describe the bulk density of the conductivity aid. For example, page 15 (line 26) of the specification specifies that the bulk density of the conductivity aid is between 0.04 mg/cm3 and 0.25 mg/cm3, which is consistent with instant Claim 3. However, when describing the examples on page 35, the unit used to describe the bulk density of the conductivity aid is g/ml. As such, none of the examples in the specification possess a bulk density which is within the range claimed in Claim 3. Though this is likely just a typographical error, there is no way for the examiner to be certain which of the provided units is correct. 
Appropriate correction is required.
Claim Objections
Claims 2-4 are objected to because of the following informalities:
Claims 2-4 recites ranges which are given in improper form. For example, in Claim 2, lines 3-4 recite “the negative electrode layer is 3.0 to 40.0% by mass”, which should be corrected to “the negative electrode layer is 3.0% to 40.0% by mass” to be properly formatted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a range of the bulk density of the conductivity aid in units of mg/cm3. However, due to the ambiguity found in the specification as described above (see objection to the specification), it is unclear if the range is intended to be claimed in units of mg/cm3 or units of g/ml. The examiner notes that for purposes of examination, a bulk density found within either the range of 0.04 mg/cm3 –  0.25 mg/cm3 or 0.04 g/ml – 0.25 g/ml will be considered to meet the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (JP 2018063912A). The examiner notes that although Sakamoto et al. (JP 2018063912A) shares common inventors with the instant application, it qualifies as prior art under 35 U.S.C. 102(a)(1) as it was published on 04-19-2018 which is before the effective filing date of the instant application (03/13/2020).
Regarding Claim 1, Sakamoto discloses a non-aqueous electrolyte secondary battery negative electrode comprising: a collector; and a negative electrode layer formed on the collector (p. 10, lines 42-46 and p.13, lines 48-53). Sakamoto further discloses that the negative electrode layer comprises a negative electrode active material, a conductivity aid, a binder and a skeleton-forming agent comprising a silicate having a siloxane bond (p.10, line 47-p.11, line 2, p.15, lines 6-12, p.12, line 49- p.13, line 11, p.7, lines 38-42). Sakamoto further discloses that the skeleton forming agent is arranged on at least an interface of the negative electrode layer with the collector (see Figure 1). Thus, all of the limitations of Claim 1 are met.
Regarding Claim 2, Sakamoto further discloses that a content of the skeleton-forming agent in the negative electrode layer is 0.1 % by mass to 30 % by mass (p.16, lines 34-37). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, all of the limitations of Claim 2 are met.
Regarding Claim 3, Sakamoto further discloses that a content of the skeleton-forming agent in the negative electrode layer is between 0.1 % by mass and 30 % by mass, with the total mass including the active material, conductivity aid, binder, and skeleton-forming agent (p.16, lines 34-37). Sakamoto further discloses that a content of the binder in the negative electrode layer is between 0.1 % by mass and 30 % by mass, with the total mass including the active material, binder and conductivity aid (p.13, lines 40-42).Sakamoto further discloses that a content of the conductivity aid in the negative electrode layer is between 0 % by mass and 20 % by mass, with the total mass including the active material, binder and conductivity aid (p. 12, lines 45-48). Sakamoto further discloses that the conductivity aid may be selected from a group including metal, carbon material, conductive polymer, conductive glass, acetylene black (AB), ketjen black (KB), furnace black (FB), thermal black, lamp black, channel black, roller black, disk black, carbon black (CB), carbon fiber Carbon nanotube (CNT), carbon nanohorn, graphite, graphene, glassy carbon, amorphous carbon, and combinations thereof (p. 12, lines 39-44).
Thus, the skilled artisan would appreciate that there exist many compositional embodiments of the non-aqueous electrolyte secondary battery negative electrode which meet the requirements laid out by the limitations above. For example, when the total mass (masses of active material, conductivity aid, binder, and skeleton-forming agent) is 100g, and the skeleton forming agent is selected to be present at 20% by mass (20g), the remaining electrode material layer mass is 80g (containing active material, conductivity aid, and binder). By then selecting for the values for the mass content of the conductivity aid and binder from the ranges provided by Sakamoto, such as 20% by mass each, when the total mass includes the masses of the active material, conductivity aid, and binder, that results in 16 g of each of the conductivity aid and the binder. By making the above selections, the composition of the negative electrode material layer would be 20% by mass, 16% by mass, 16% by mass, and 52% (remainder) by mass for the skeleton-forming agent, conductivity aid, binder, and active material, when the total mass (100%) includes active material, conductivity aid, binder, and skeleton-forming agent. 
Furthermore, the skilled artisan would appreciate that as such a composition abides by the ranges for the skeleton-forming agent, conductivity aid, and binder required in the instant application (p.13, lines 1-5, p.15, lines 16-25, and p.18, lines 9-17), and the possible materials listed for the conductivity aid are substantially the same as the instant application (p.15, lines 3-15), that the range of bulk density of the conductivity aid required by Claim 3 would necessarily be met. Thus, all of the limitations of Claim 3 are met.
Regarding Claim 4, Sakamoto further discloses that a content of the skeleton-forming agent in the negative electrode layer is between 0.1 % by mass and 30 % by mass, with the total mass including the active material, conductivity aid, binder, and skeleton-forming agent (p.16, lines 34-37). Sakamoto further discloses that a content of the conductivity aid in the negative electrode layer is between 0 % by mass and 20 % by mass, with the total mass including the active material, binder and conductivity aid (p. 12, lines 45-48). 
Thus, the skilled artisan would appreciate that many compositional embodiments of the electrode material layer which possess an amount of conductivity aid that falls within the claimed range of 8.8 to 25.0 % by mass. For example, when the total mass (masses of active material, conductivity aid, binder, and skeleton-forming agent) is 100g, and the skeleton forming agent is selected to be present at 20% by mass (20g), the remaining electrode material layer mass is 80g (containing active material, conductivity aid, and binder). By then selecting a value for the mass content of the conductivity aid from the range provided by Sakamoto, such as 20% by mass of the active material, conductivity aid, and binder, that results in 16 g of conductivity aid. Such a composition would result in the conductivity aid being present in the electrode material layer at 16% by mass when the total mass (100%) includes active material, conductivity aid, binder, and skeleton-forming agent. Thus, all of the limitations of Claim 4 are met.
Regarding Claim 5, Sakamoto further disclose that the negative electrode active material may be a silicon-based material containing silicon (p.10, line 47-p.11, line 2, and p.23, line 36). Thus, all of the limitations of Claim 5 are met. 
Regarding Claim 6, Sakamoto further discloses a non-aqueous electrolyte secondary battery comprising the non-aqueous electrolyte secondary battery negative electrode according to Claim 1 (p. 10, lines 42-46). Thus, all of the limitations of Claim 6 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724